Citation Nr: 0608454	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-13 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of 
scarlet fever, claimed as valvular heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran had active service from April 1945 to October 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of scarlet fever, manifested as valvular heart 
disease.  


FINDING OF FACT

The evidence shows that the veteran's valvular heart disease 
is not related to an in-service disease or injury, including 
scarlet fever.  


CONCLUSION OF LAW

Residuals of scarlet fever, claimed as valvular heart disease 
was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 5107 (West 2005); 38 C.F.R. §§ 3.303 
(2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  

The veteran contends that his valvular heart disease was 
caused by scarlet fever that he had in service.  The evidence 
shows that he has valvular heart disease, which was 
apparently diagnosed in the early 1990s.  His service medical 
records indicate that he was treated for scarlet fever in 
July 1946.  For the reasons explained below, however, the 
Board finds that his valvular heart disease is not related to 
scarlet fever treated during service.    

In a December 2001 report,  Frank Custereri, M.D., provided 
the opinion that the veteran's valvular disease was related 
to the scarlet fever in service, because scarlet fever can 
damage the aortic valve.  Dr. Custereri did not, however, 
refer to any clinical or diagnostic findings showing that the 
damage to the aortic valve was due to scarlet fever, nor was 
his opinion based on review of contemporaneous records 
documenting the extent of the infection treated during 
service.  For these reasons his opinion is of low probative 
value.  

By letter dated July 2004, Dr. Edgar Abovich provided the 
opinion that scarlet fever contributed to the veteran's 
current valvular disease, as scarlet fever or similar 
streptococcal infection may have been complicated by 
bacterial encarditis which affected the aortic valve.  
However, Dr. Abovich did not refer to any clinical or 
diagnostic findings showing that the damage to the aortic 
valve was due to scarlet fever.  Although Dr. Abovich's 
diagnosis is based partly upon a March 1999 echocardiogram, 
the echocardiogram report does not attribute the aortic 
damage to bacterial endocarditis.  

In a January 2002 report, Samuel H. Sadow, M.D., opined that 
it was likely that scarlet fever or streptococcal infection 
led to bacterial endocarditis which affected the aortic valve 
and led to the veteran's current valvular disease.  Dr. Sadow 
based his opinion upon his observations of the veteran's 
aortic valve made during valvular replacement surgery.   

Although Drs. Abovich and Sadow stated that they had reviewed 
the veteran's service medical records, they did not refer to 
any clinical or diagnostic findings showing that the stenosis 
of the aortic valve was due to infection, nor did they 
provide any rationale for their opinions.  For those reasons, 
their opinions are of low probative value.  

In May 2005, the veteran underwent a VA medical examination 
wherein the physician examined the veteran and reviewed his 
private and service medical records, as well as the expert 
opinions of his private physicians.  Steven Tragoon, M.D.,  
found it extremely unlikely that the veteran's present 
valvular heart condition was caused by having incurred 
scarlet fever during service.  Dr. Tragoon noted that Dr. 
Sadow's operating notes during the aortic valve operation 
failed to mention the presence of bacterial endocarditis 
affecting the valve.  He also stated that based upon medical 
research and consultations with infectious disease 
specialists, scarlet fever is a streptococcal skin infection 
which is not commonly known to be associated with valvular 
disease.  

Dr. Tragoon concluded by mentioning that acute rheumatic 
fever can lead to valvular disease.  However, the veteran's 
service medical records do not indicate that he had rheumatic 
fever.  Further, Dr. Tragoon noted that the aortic valve 
operation report did not mention any signs of rheumatic 
damage to the aortic valve, such as a rheumatic nodule.  
Instead, the report noted that the valve was tricuspid, which 
is not evidence of rheumatic involvement.  Since Dr. 
Tragoon's opinion is based on clinical findings and is 
supported by reasons for the opinion, his medical opinion is 
far more probative than that of the veteran's private 
physicians.  

Because the most probative evidence shows that his valvular 
heart disease is not related to an in-service disease, the 
criteria for a grant of service connection are not met.  For 
that reason, the preponderance of the evidence is against the 
claim of entitlement to service connection for the residuals 
of scarlet fever, claimed as valvular heart disease.   

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in February 2002 by informing him of the 
evidence he was required to submit, including any evidence in 
his possession, and the evidence that the RO would obtain on 
his behalf.  

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records.  The RO also provided him a VA medical 
examination and obtained a medical opinion in May 2005.  He 
has not indicated the existence of any other evidence that is 
relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
his claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim. 

ORDER


The claim of entitlement for service connection for residuals 
of scarlet fever, claimed as valvular heart disease is 
denied. 




____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


